Citation Nr: 1118094	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  10-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran had active military service from January 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA) that reopened the claim for service connection for hypertension and denied it on the merits.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2011.  He submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2010).  


FINDINGS OF FACT

1.  In May 1971, the RO denied the Veteran's initial claim for service connection for hypertension, and the Veteran did not appeal the decision.  In March 2005, the RO declined to reopen the Veteran's previously denied claim for service connection for hypertension, and the Veteran did not appeal the decision.  

2.  Evidence received since the March 2005 RO decision, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  Hypertension was initially demonstrated more than four years after active duty, and there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's hypertension is related to active duty.  



CONCLUSIONS OF LAW

1.  The unappealed March 2005 RO decision that denied reopening the Veteran's claim for service connection for hypertension is final. 38 U.S.C.A. § 7105 (West 2002). 

2.  New and material evidence has been received to reopen the claim of service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Hypertension was not incurred in or aggravated in military service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), Court specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish the benefit sought that were not found in the previous denial.  

In a September 2008 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what was necessary to reopen his previously denied claim, what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  Hence, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, private medical statements, a January 2009 VA examination and opinion, and the Veteran's statements and hearing testimony provided before the undersigned Veterans Law Judge in February 2011.

The Board notes that the January 2009 VA examination report reflects that the examiner reviewed the Veteran's past medical history, including his service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the medical opinions is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The RO denied the Veteran's initial claim service connection for hypertension in a May 1971 rating decision.  The evidence of record at the time of the decision included the Veteran's service treatment records, which showed elevated blood pressure readings in service but did not include a diagnosis of hypertension and a VA treatment hospitalization report that showed that he the Veteran was seen for complaints of essential hypertension in March 1971.  Based on this evidence, the RO concluded that the Veteran's hypertension was not manifest in service or within one year of his discharge from service.  Notice of the determination and his appellate rights were issued in May 1971.  The Veteran did not file a notice of disagreement with the determination.  Hence, the decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010).  

In August 2004, the Veteran filed a request that his claim be reopened.  He submitted private medical records dated in January 2003 that noted a past medical history of hypertension; a computer printout showing that he was prescribed medication for hypertension for the period from 1988 through 2000; and a notation that he failed to report for a scheduled VA examination in November 2004.  The RO concluded that the additional evidence did not show that the Veteran's elevated blood pressure in service was chronic.  Hence, the claim remained denied.  Notice of the determination and his appellate rights were issued in March 2005.  The Veteran did not file a notice of disagreement with the determination.  Hence, the decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010).  

In August 2008, the Veteran again requested that his claim be reopened.  The additional evidence associated with the file includes a December 2010 private medical statement from F.D.L., M.D., who stated that the Veteran's hypertension developed during his service.  The Board finds this additional evidence is new, in that it was not previously of record, and it is also material as it relates to a prior basis for denial of the claim, i.e., asserting that the Veteran's hypertension began during military service.  Solely for the purpose of determining whether to reopen the claim, this evidence is presumed credible.  See Kutscherousky, supra.  Thus, new and material evidence has been submitted, and the claim is reopened.  To this extent only, the appeal is allowed.  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (emphasis added).  See Savage v. Gober, 10 Vet. App. 488, 495-496 (1997) (holding that when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim); Voerth v. West, 13 Vet. App. 117, 120 (1999) (holding that in Savage the Court had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as hypertension, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Diagnostic Code 7101 provides a 10 percent evaluation for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Hypertension or isolate systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010), including Note 1.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, it is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to a veteran's claim that does little more than suggest a possibility that an illness might have been caused by service is insufficient to establish service connection).  

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Based on the evidence of record, the Board finds that service connection for hypertension is not warranted on a presumptive basis as a chronic disease pursuant to 38 C.F.R. § 3.309(a) or on the basis of continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) because the most probative evidence shows that the disease was not manifest to a compensable degree within one year of the Veteran's discharge from service and continuity of symptomatology has not been sufficiently demonstrated.  Additionally, there has been no probative competent clinical, or competent and credible lay, evidence which relates current hypertension to service, pursuant to 38 C.F.R. § 3.303(d).  The Veteran was discharged from military service in January 1967.  While his service treatment records denote elevated blood pressure readings during his active duty (including upon entrance examination in January 1964 (168/70)), upon separation examination in January 1967, his blood pressure was recorded as 110/82 and hypertension was not diagnosed.  He was evaluated for his elevated blood pressure readings three days after his separation examination, and it was noted that his initial blood pressure reading was 160/98 but after 15-20 minutes of rest it was 140/82.  The impression was vascular hyperactivity.  Hypertension was not diagnosed.  In March 1971, more than four years after his discharge from active duty, he was admitted to a private hospital with complaints of severe headaches and a blood pressure reading of 190/95.  He was referred to a VA hospital and remained hospitalized for a little more than a month.  The discharge summary noted a diagnosis of essential vascular hypertension, but it was noted that his blood pressure subsided over the course of the hospitalization, and he did not have an elevated blood pressure while in the hospital.  The record is devoid of any medical reports documenting treatment for, a diagnosis of, or the taking of medication for hypertension from the time of the Veteran's discharge until the March 1971 hospitalization.  In fact, upon VA examination in January 2009, the Veteran related that he was not prescribed medication for high blood pressure until 1974 or 1975, more than seven years after his discharge from active duty.  The remaining private medical records show that prescriptions for blood pressure medication beginning in 1988 and medical reports showing that the Veteran was continued to be treated for hypertension in 2003 (for example the medical records from Dr. G.).  Dr. G. noted that the Veteran had a past medical history of hypertension, but he did not report how long he had actually treated the Veteran for the disability or note in his clinical report when the disease was initially manifest or diagnosed.  In this regard, the Board observes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (emphasis added).  Here, the isolated high blood pressure readings in service, in the absence of any clinical diagnosis of hypertension or evidence of prescribed medication for controlling the condition for at least four years after discharge weighs heavily against the Veteran's claim.  

The Veteran is competent to provide testimony as to having experienced frequent elevated blood pressure readings during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with hypertension.  Id.  Simply stated, the Veteran's opinion regarding the presence or etiology of hypertension in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  See Espiritu, 2 Vet. App. at 492, 494-95.  Hypertension is a complex disorder which requires specialized training for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Hence, the Veteran's statements therein cannot be accepted as competent medical evidence.  

The undersigned has fully considered the Veteran's contentions.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, supra.  As noted above, in addition to the fact that the Veteran was not diagnosed with hypertension at the time of his separation from service examination - the record is devoid of contemporaneously recorded medical evidence of specific findings that hypertension was diagnosed within one year of his discharge.  Additionally, the Veteran acknowledged at the January 2009 VA examination that he did not begin taking medication for hypertension until 1974 or 1975, more than seven years after his discharge from active duty.  Consequently, the Board finds the Veteran's statements that his hypertension was manifest in service or within one year of his discharge to be less than credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Board acknowledges that the statements in support of the Veteran's claim rendered by Dr. L. and Dr. M.  However, the Board observes that in his statement December 2010 statement, Dr. L. related that the Veteran developed hypertension in service.  He reported that he reviewed the entire record for the Veteran and noted that the Veteran experienced a severe headache in March 1971 what "was possibly related to hypertension."  However, the Veteran was not on active duty in March 1971 - he was discharged in January 1967.  Hence, Dr. L.'s reliance on the VA record to support his opinion that the Veteran's hypertension arose during military service is incorrect.  Hence, his opinion is of little probative value.  See Winsett, supra.  Dr. M. made similar statements in June 2009 and February 2010 relying on the March 1971 VA medical record to support his conclusion that the Veteran's hypertension began in service.  However, again, his statements were rendered based on an inaccurate factual premise.  Hence, his statements also have limited probative value.  Additionally, to the extent that Dr. M. and Dr. L. relied on any statements rendered by the Veteran in providing their opinions as to when he was diagnosed with hypertension, the Board has found the Veteran's assertions and statements to lack credibility.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate, such as a self-reported and inaccurate history); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  

Additionally, the Board observes that the opinion provided by a VA examiner in January 2009 is probative because it was based on a full review of the record and an accurate assessment of the facts contained in the record.  The examiner concluded that it was less likely than not that the Veteran's hypertension was related to his military service because he was not diagnosed with hypertension in service, and his blood pressure readings during the March 1971 hospitalization were subsequently normal.  Consequently, the Board finds this opinion to be the most probative in evaluating the Veteran's claim.   

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for hypertension because the disease was not found to be chronic in service, continuity of symptomatology has not been sufficiently demonstrated to support a finding that the disease was manifest in service or within one year of the Veteran's discharge from active duty, and there has been no probative competent clinical, or competent and credible lay, evidence which relates current hypertension to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Hence, the claim is denied.  



ORDER

New and material evidence has been received and the claim for service connection for hypertension is reopened; to this extent only the appeal is granted.  

Service connection for hypertension is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


